DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-13, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments for object motion detection.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards object motion detection with a light reception device configured to detect light resulting from the structured light as projected onto the object and generate a plurality of measured images of the structured light based on the detected light, wherein the light emission device and the light reception device are positioned above the object, the light emission device and the light reception device are disposed inside the coil component or mounted on the coil component, and a distance between the light emission device and the light reception device is determined based on a size of the coil component; and a motion determination device configured to determine a motion of the object based on a plurality of depth images corresponding to the plurality of measured images.
The closest prior art, Mestha et al. (US 2015/0094606) shows a similar system that teaches a light reception device configured to detect light resulting from the structured light as projected onto the object and generate a plurality of measured images of the structured light based on the detected light (see figure 4, para. 0056, where Mestha discusses detecting patterns of light to generate image data and depth maps), wherein the light emission device and the light reception device are positioned above the 

However, Mestha fails to address:
“the light emission device and the light reception device are disposed inside the coil component or mounted on the coil component, and a distance between the light emission device and the light reception device is determined based on a size of the coil component; and
a motion determination device configured to determine a motion of the object based on a plurality of depth images corresponding to the plurality of measured images.”
These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663